                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

 GLENDA HUFFSTETLER,                           )
                                               )
                       Plaintiff,              )
                                               )
                v.                             )
                                               )     Civil Action No. 5:18-03023-RBH-
 Andrew M. Saul, Commissioner                  )
 of Social Security,                           )
                                               )
                       Defendant.              )
                                               )

                                            ORDER

       Upon consideration of Defendant’s Motion to Remand, it is hereby ORDERED that

Defendant’s Motion to Remand is granted and this case is remanded to Defendant for further

administrative proceedings. Upon remand, the Appeals Council will further evaluate Plaintiff’s

claim and/or direct an Administrative Law Judge to further evaluate Plaintiff’s claim.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). This is a

final Order. This case is hereby closed on the Court’s docket.

June 26, 2019                                               s/ R. Bryan Harwell
Florence, South Carolina                                    R. Bryan Harwell
                                                            United States District Judge
